Citation Nr: 1819214	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  13-14 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a left foot disability (claimed as plantar fasciitis of the left foot and plantar fibromatosis, with a history of plantar wart). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Baskerville, Counsel 

INTRODUCTION

The Veteran served on active duty in the Air Force from August 1952 to June 1973.

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In March 2017, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript of the hearing has been associated with the Veteran's electronic claims folder.  


FINDING OF FACT

A left foot disability did not have its onset in service and is not otherwise related to service.  


CONCLUSION OF LAW

A left foot disability was not incurred in or related to active service.  38 U.S.C. §§ 1110, 1131, 5107(b) (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).  

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).

II.  Service Connection

The Veteran contends that he is entitled to service connection for his left foot disability because he believes his inadequate treatment for plantar warts in service caused his current fibromatosis.  He contends that he first developed warts from standing every day for 6 months while working in the mess hall.

In order to obtain service connection under 38 U.S.C. §§ 1110, 1131 (2012) and 38 C.F.R. § 3.303 (a) (2017) a Veteran must satisfy a three element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so- called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013). 


The Veteran was afforded a VA foot examination in August 2012 where the examiner noted the 1972 diagnosis of plantar wart and 2011 diagnosis of plantar fibromatosis.  The examiner noted the Veteran's history of in-service left foot problems, namely complaints of and treatment for plantar wart.  The Veteran reported that post service, his first medical visit for plantar wart was in the 1970s, but states he did not receive treatment.  He reported being diagnosed with plantar fasciitis in 2011.  The examiner opined that the Veteran's current left foot medial plantar fibromatosis was less likely as not caused by or the result of the in-service left foot plantar warts.  The examiner reasoned that the Veteran's plantar wart evaluated and treated with liquid nitrogen during service was a temporary condition which resolved during active service and no permanent disability was shown at the time of separation.  "In fact, the plantar wart was in the distal foot not in in the region of the medial posterior arch, where the plantar fibromatosis currently exists.  The weight of the evidence in the medical literature does not show a nexus with which to link the plantar fibromatosis and the Veteran's plantar wars treated during active duty service."  

The Veteran submitted a typed correspondence which was undated, had no letterhead and which the bottom half contained handwritten wording.  The typewritten portion read as follows:

I am the treating physician for [the Veteran].  I have reviewed his service medical records which documents he was treated for a plantar wart while on active duty.  I have also reviewed his current treatment records that document his current diagnosis of plantar fibromatosis.  After careful review, it is my medical opinion that it is more likely than not that the current condition had manifested while the veteran was on active duty, and has continued since his release from service.  

The Veteran was afforded a foot conditions examination in August 2016 where the examiner noted the Veteran's medical history, which included several in-service complaints of and treatment for painful plantar warts on the bottom of the left foot.  The examiner noted that the Veteran's separation examination was silent for a foot condition, plantar wart or plantar fibromatosis and the next documented treatment for his foot was in 2011.  The Veteran reported treatment in the 1970s but those records were unavailable.  In 2011, he reported foot pain, surgery on his right foot and some minor procedures performed on his left foot.  He was ultimately diagnosed with plantar fibromatosis.  The examiner opined that the Veteran's current diagnosis of left foot plantar fibromatosis is less likely as not caused by or a result of the removal of a plantar wart during service.  The examiner reasoned that the Veteran's in-service liquid nitrogen treatments took care of the wart problems as there was no mention of a plantar wart or residuals on the separation examination or currently.  "Also, there is no anatomic or physiologic nexus with which to connect plantar fibromatosis and a plantar wart or treatment of a plantar wart."

At the March 2017 Board hearing, the Veteran testified that he developed the wart during service and post service was treated in the 1970s by Dr. K.L. twice a year and whenever he had a complaint Dr. K.L. would just advise him to relieve pain by putting a device that takes the pressure off of the area.  He testified that Dr. K.L. has since passed away and his records are not available.  

A March 2017 VA dermatologic outpatient record indicates the Veteran complained of a cyst on the instep of his left foot.  No plantar wart or other surface skin changes were noted.  The specialist noted a deep, ill-defined, nodule of the left instep of plantar foot.  The note reads, "Onset 1972 when patient was in the service.  Patient believes it was misdiagnosed as plantar wart and only treated with salicylic acid."  

In an April 2017 correspondence, Dr. R.G., the Veteran's VA physician, wrote that he was treating the Veteran for a nodule on his left foot.  He noted that the Veteran reported that he was seen in 1972 during service for a nodule on the same foot.  "The nodule never went away with treatment and [the Veteran] is concerned that it is service related condition."  

Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claims.  In that regard, the Board credits the 2 VA examination reports of record which opine against any connection between the Veteran's current left foot disability and his in-service treatment for warts.  Both examiners provided a detailed history of the Veteran's foot complaints and treatment and explain the reasons why there is no connection between his current disability and his in-service condition.  It is supported by adequate rationale and medical literature.  Unlike the VA examination reports, the Board notes there are 2 medical opinions, one from an unnamed provider, submitted by the Veteran in 2013, and one from Dr. R.G.  The Board attaches no probative value to either opinion.  The unsigned letter provides no foundation for which the Board to assess the veracity of the opinion.  The Board does not know who the provider is, his or her specialty and frankly could have been written by anyone.  Although the opinion from Dr. R.G. is provided by the Veteran's treating physician, it falls short of providing a positive nexus opinion on which the Board can rely.  Finally, the March 2017 dermatologic outpatient note appears to merely note the Veteran's view on the possible etiology of his condition but does not provide any reliable medical opinion.  Therefore, the Board attaches no probative value to the March 2017 outpatient note.

The Board has also considered the Veteran's statements regarding his claimed left foot disability.  A Veteran is competent to report symptoms which are observable through his five senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, he is not competent to provide an opinion regarding the etiology of his plantar fibromatosis.  As noted, the Veteran's medical history of plantar warts was addressed by both VA examiners and despite them acknowledging his history of complaints of and treatment for plantar warts during service, they opined against any connection to the Veteran's current left foot disability.  

The Board notes that the Veteran submitted an article on epidermal cysts on the sole of feet.  The Board notes that a medical manual, article, or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  Here, the Veteran has not provided a medical opinion which is supported by the article.  Therefore, the Board does not assign any probative value to the articles, as it is not fact specific to the Veteran's medical history.  

Given that the Board has found the unfavorable VA medical opinions to be the most probative evidence of record, the preponderance of the evidence is against the Veteran's claims for service connection, and the claim must be denied.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C. §5107 (2012).


ORDER

Entitlement to service connection for a left foot disability is denied.  



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


